          Case 3:20-cv-00765-DWD Document 19 Filed 10/20/20 Page 1 of 2 Page ID #177
                      Case MDL No. 2964 Document 93 Filed 10/15/20 Page 1 of 2

FILED: 10/15/2020
Judge: Edmond E. Chang                    UNITED STATES JUDICIAL PANEL
Magistrate Judge: Jeffrey Cummings                     on
bg                                         MULTIDISTRICT LITIGATION



           IN RE: SOCIETY INSURANCE COMPANY
           COVID−19 BUSINESS INTERRUPTION
           PROTECTION INSURANCE LITIGATION                                                          MDL No. 2964



                                              (SEE ATTACHED SCHEDULE)



                                    CONDITIONAL TRANSFER ORDER (CTO −1)



           On October 2, 2020, the Panel transferred 4 civil action(s) to the United States District Court for the
           Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28
           U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
           transferred to the Northern District of Illinois. With the consent of that court, all such actions have
           been assigned to the Honorable Edmond E. Chang.

           It appears that the action(s) on this conditional transfer order involve questions of fact that are
           common to the actions previously transferred to the Northern District of Illinois and assigned to
           Judge Chang.

           Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
           Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
           Northern District of Illinois for the reasons stated in the order of October 2, 2020, and, with the
           consent of that court, assigned to the Honorable Edmond E. Chang.

           This order does not become effective until it is filed in the Office of the Clerk of the United States
           District Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be
           stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
           Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:
                                         Oct 15, 2020

                                                                                       A TRUE COPY-ATTEST
                                                                   John W. Nichols THOMAS     G. BRUTON,
                                                                                                   -       CLERK
                                                                   Clerk of the Panel By: s/ BROOK GUDAUSKY
                                                                                           DEPUTY CLERK
                                                                                U.S. DISTRICT COURT, NORTHERN
                                                                                 DISTRICT OF  - ILLINOIS
                                                                                           October 15, 2020
            Case 3:20-cv-00765-DWD Document 19 Filed 10/20/20 Page 2 of 2 Page ID #178
                        Case MDL No. 2964 Document 93 Filed 10/15/20 Page 2 of 2




                IN RE: SOCIETY INSURANCE COMPANY
                COVID−19 BUSINESS INTERRUPTION
                PROTECTION INSURANCE LITIGATION                                            MDL No. 2964



                                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



                 DIST      DIV.      C.A.NO.      CASE CAPTION


                ILLINOIS CENTRAL

  1:20-cv-06149 ILC          1       20−01327     Smash Management Inc et al v. Society Insurance
  1:20-cv-06151 ILC          1       20−01328     Lastputt Inc v. Society Insurance

                ILLINOIS SOUTHERN

 1:20-cv-06152    ILS        3       20−00765     Gem City Fresh−Mex, Inc. et al v. Society Insurance

                INDIANA NORTHERN

                                                  T & J's 5th Down, Inc. v. Society Insurance, a Mutual
  1:20-cv-06153 INN          1       20−00308     Company

                IOWA SOUTHERN
 1:20-cv-06154 IAS           4       20−00256     RSV Enterprises, Inc. et al v. Society Insurance
 1:20-cv-06155 IAS           4       20−00274     Elevated Industry, LLC v. Society Insurance

                TENNESSEE MIDDLE

 1:20-cv-06156 TNM           3       20−00604     Farm2Table, LLC v. Society Insurance

                WISCONSIN EASTERN

1:20-cv-06159     WIE        2       20−01340     Wiseguys Pizzeria & Pub LLC v. Society Insurance
